Citation Nr: 0100315	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied service connection for PTSD.  
Following appellate review in July 1997, the Board remanded 
the issue to the RO for further development of the evidence.  
In April 2000, the RO continued to deny service connection 
for PTSD.  The case has been returned to the Board for 
further appellate consideration.

As a preliminary matter, the Board notes (as also referenced 
in the July 1997 remand), that in a May 1985 rating decision, 
the RO denied service connection for a nervous disorder.  In 
a January 1992 rating action, the RO determined that new and 
material evidence had not been presented sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a nervous disorder.  The veteran did not perfect this 
determination and it became final one year later.  In April 
1991, the veteran filed a claim for entitlement to service 
connection for a nervous disorder and PTSD, but the RO 
erroneously failed to consider the claim for entitlement to 
service connection for PTSD.  As, such the January 1992 
rating decision was not a final decision as to this issue.  
In the Board's July 1997 remand, the RO was instructed to 
consider the issue of entitlement to service connection for 
PTSD, as the issue of whether new and material evidence had 
been presented to reopen a claim of service connection for a 
nervous disorder had not been perfected on appeal and was not 
before the Board for appellate consideration.  In an April 
2000 supplemental statement of the case (SSOC), the RO 
characterized the issue for consideration as service 
connection for any nervous disorder to include PTSD and 
schizophrenia.  However, the Board notes that the only issue 
currently perfected on appeal and before the Board for 
consideration is entitlement to service connection for PTSD.  


FINDING OF FACT

There is no persuasive medical evidence establishing that the 
veteran currently suffers from PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination was negative for 
any findings, diagnoses, or treatment of PTSD or any other 
psychiatric disorder.  In a March 1972 treatment record, the 
veteran indicated a desire to be discharged from the military 
and had exhibited inappropriate behavior.  It was noted that 
the veteran had a past history of drug abuse.  The impression 
was immature personality.  In a subsequent March 1972 
psychiatric evaluation, the veteran was diagnosed with 
inadequate personality.  It was also noted that the veteran 
was a witness when a body of a fellow solider was found in 
Saigon.  The soldier had died of unknown causes.  The veteran 
seemed to have related somewhat to the incident.  He stated 
that he would like a discharge from the service because he 
could not adapt and saw the service as a totalitarian system 
in which he could not live.  The discharge examination was 
negative for any findings, diagnoses, or treatment of PTSD or 
any other psychiatric disorder.  

In the report of an August 1988 social assessment from the 
Binghamton Psychiatric Center, the author noted that the 
history provided by the veteran suggested that he was 
subjected to an apparent stressful combat environment in 
Vietnam, which may have precipitated his reported use of 
drugs and alcohol.  The veteran's abuse of alcohol following 
separation from service contributed to the break up of his 
two marriages which may have in turn affected his self image 
and contributed to his eventual decompensation requiring his 
current psychiatric hospitalization.  The examiner also 
commented that one may also speculate that the immediate 
cause of the veteran's decompensation may have been drug 
related.

A September 1988 treatment record from Binghamton Psychiatric 
Center reveals a diagnosis of schizoaffective bipolar 
[disorder].

A March 1991 report of hospitalization from Polk General 
Hospital reveals an impression of schizophrenia. 

March 1991 treatment records from Peace River Center reveals 
an impression of schizophrenia, paranoid type.

The veteran submitted a stressor letter in March 1991.  He 
stated that he served in Saigon from February to April 1972 
as security police.  He stated that when his roommate and 
unit friend by the name of Jones died from heroin use, he 
started hearing voices and the voices told him not to carry a 
gun.  He believed that his friend died for nothing.  The 
veteran has lived with voices tormenting him since his 
friend's death.  He stated that his memory and nerves have 
been affected by this trauma.

A VA record of hospitalization dated in April 1991 reveals a 
diagnosis of schizophrenia, chronic, undifferentiated type.

October 1988 treatment records from Broome County Mental 
Health Service reveal a diagnosis of schizo-affective 
disorder.  The diagnosis was rule out bipolar disorder.

A VA record of hospitalization dated in March 1994 reveals a 
diagnosis of schizophrenia, chronic undifferentiated type.  

A PTSD stressor letter was sent by the RO to the veteran in 
April 1994.  The veteran was requested to provide specific 
information relating to any stressors the veteran may have 
experienced.

In an April 1994 VA outpatient treatment record, the 
diagnosis was chronic paranoid schizophrenia.  Rule out 
bipolar disorder.  Rule out PTSD.

A VA record of hospitalization dated from April to May 1994 
reveals a diagnosis of chronic paranoid schizophrenia with 
acute exacerbation.  The veteran stated that he had is first 
nervous breakdown in service.

A VA record of hospitalization dated from September to 
October 1994 reveals a diagnosis of schizophrenia, paranoid 
type with intermittent episode and residual symptoms.

A VA record of hospitalization dated from March to May 1995 
reveals a diagnosis of schizophrenia, chronic 
undifferentiated type.

A VA record of hospitalization dated from May to June 1995 
reveals a diagnosis of schizophrenia, paranoid type, chronic 
with exacerbation.

A VA record of hospitalization dated from July to August 1995 
reveals a diagnosis of schizophrenia, paranoid type, chronic 
with acute exacerbation.

Following initial appellate review, in July 1997, the Board 
remanded the case to the RO for further development of the 
record.  The Board determined that there were outstanding 
treatment records, potentially relevant to the veteran's 
claim for service connection for PTSD.  In particular, the RO 
was instructed to obtain disability records from the Social 
Security Administration (SSA) records (VA hospitalization 
records indicated that the veteran was in receipt of benefits 
from the SSA) and any other pertinent treatment records 
identified by the veteran that were not currently of record.

The RO sent a letter to the veteran in August 1997 with a 
request that he provide names and addresses of all recent 
providers for his claimed PTSD.  

In a January 1998 statement, the veteran asserted that he had 
been misdiagnosed with inadequate personality in service, 
after a brief stay at Tan Son Knut Air Base in Vietnam.  He 
noted that he was a security policeman on the flight line and 
was traumatized by the death of "individuals," and had been 
hearing their voices since 1972.  He also noted that he had 
received psychiatric treatment for VA medical centers in 
Wilkes-Barre, Pennsylvania; Syracuse, New York; and 
Canandaigua, New York. 

Records subsequently received from SSA include a June 1991 
determination and supporting medical records.  The evidence 
revealed that the veteran's award for disability due to 
chronic schizophrenia was effective May 1991.  

Numerous VA outpatient and hospitalization records were 
received dated from November 1994 to May 1998.  The records 
reveal diagnoses of schizophrenia.  

The veteran failed to report for a VA psychiatric examination 
that was scheduled to be conducted in January 1999.

In April 2000, the RO continued to deny service connection 
for PTSD.  

In December 2000, the veteran submitted directly to the Board 
various documents, to include a copy of the veteran's DD-214; 
copies of congressional correspondence; an excerpt from an 
article on PTSD; the report of an October 2000 VA psychiatric 
outpatient record, reflecting assessments of schizophrenia, 
situational anxiety/panic attacks, and questionable PTSD; and 
the report of a November 2000 VA psychiatric outpatient 
record, reflecting an Axis I diagnosis of schizophrenia.



II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim primarily by requesting medical records from the 
private physicians and VA medical facilities indicated by the 
veteran.  The RO has obtained the veteran's service medical 
records and post-service treatment records.  Also, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case, the veteran contends that he currently has PTSD 
as a result of his military experiences.  However, there is 
currently no probative medical indication that the veteran, 
in fact, suffers from PTSD.  While the veteran has reported 
receiving treatment for PTSD from various medical providers, 
numerous records received from such sources, as well as from 
SSA, have failed to reveal a medical diagnosis of PTSD.  
Rather, those records reflect consistent diagnoses of and 
treatment for schizophrenia or schizophrenia-related illness.  
While the VA psychiatric examination scheduled in January 
1999 could have potentially elicited information and medical 
conclusions that may have been supportive of the veteran's 
claim for service connection for PTSD, the veteran failed to 
report for that examination.  

The Board acknowledges that documents submitted by the 
veteran directly to the Board in December 2000 include a 
March 2000 outpatient treatment note by a VA psychiatrist 
diagnosing a/p schizophrenia, situational anxiety/panic 
attacks, and notation of "questionable PTSD-stable."  Such 
notation apparently was based on the veteran's report of 
being a security policeman in Vietnam in 1972, and his 
apparent assertion that he still saw his "friend's" face at 
night when he wakes up.  The Board finds, however, that such 
notation, without more, does not constitute a confirmed (or 
persuasive) medical diagnosis of the condition.  
Interestingly, when seen by another VA psychiatrist a mere 
two weeks later, no mention of any PTSD (by either the 
veteran or the examiner) was made, and the examiner's only 
Axis I diagnosis was schizophrenia.  

The Board also notes that, inasmuch as the veteran has not 
provided sufficient information concerning any specific 
service-related stressor to support a diagnosis of PTSD, a 
remand to attempt to have him undergo further examination is 
not necessary.  Apparently, the only specific in-service 
stressful event alleged by the veteran is witnessing a body a 
fellow solider who had died of suspected drug related causes 
during the veteran's period of service in Vietnam.  Although 
the veteran's alleged stressor reflects a situation that was 
coincident with his service in Vietnam, it is not related to 
a specific incident or incidents pertaining to the war.  
Likewise, his assertion merely that he was traumatized by the 
deaths of "individuals" is not indicative of any war-
related trauma.  The RO has requested that the veteran 
provide specific dates, names, and incidents with regard to 
his purported in-service stressful experiences, but he has 
not done so.  

Under these circumstances, the Board finds that the criteria 
for a grant of service connection are not met, and that the 
veteran's claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  As noted above, the duty to 
assist the veteran in developing evidence to support the 
claims has been met.  Moreover, because the claim is being 
denied because there is no probative medical diagnosis of 
PTSD, the outcome of the claim is essentially the same, 
whether denied as not well grounded or on the merits.  Hence, 
to remand this case to the RO for consideration of the claim 
in light of the recent statutory changes would be pointless 
and would not result in a determination favorable to him.  
See VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 
(1992).  



ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

